DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are pending in the application.  Claims 1 and 8 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/21 and 8/12/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I & Species I in the reply filed on 9/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 5,549,626) (“Miller”).
Regarding claim 1, Miller discloses (Figures 1-4) an anchoring and non-occluding intravascular device comprising: a guide catheter (17) including a catheter shaft with a proximal end (at 19), an opposite distal end (at 20), and a lumen (21) defined longitudinally therein; and an anchor supporting structure (13) disposed on the guide catheter and deployable from a contracted state (Figure 2) to an enlarged state (Figures 3 and 4) having an enlarged outer diameter relative to that while in the contracted state; wherein in both the contracted and in the enlarged state the anchor supporting structure is capable of allowing passage of blood distally beyond the anchor supporting structure (Column 2, lines 53-55); and wherein anchoring of the guide catheter is provided exclusively by the anchor supporting structure (Column 4, lines 21-27).
Regarding claim 2, Miller discloses that the anchor supporting structure (13) is a mesh anchor supporting structure (Column 2, lines 53-55) having a proximal end and an opposite free distal end (27), the proximal end of the mesh anchor supporting structure is mounted to the distal end of the catheter shaft of the guide catheter (Column 3, lines 20-21).
Regarding claim 4, Miller discloses (Figures 1, 3, 4) that the mesh anchor supporting structure (13) is cone shape, cylindrical shape or a combination thereof (Column 4, lines 40-47 and Column 5, lines 3-11).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusleika (US 2014/0148893 A1).
Regarding claim 1, Kusleika discloses (Figures 1-4) an anchoring and non-occluding intravascular device comprising: a guide catheter (20) including a catheter shaft (22) with a proximal end, an opposite distal end (30), and a lumen (34) defined longitudinally therein; and an anchor supporting structure (26) disposed on the guide catheter and deployable from a contracted state (Figure 2) to an enlarged state (Figure 4) having an enlarged outer diameter (D2) relative to that while in the contracted state (D1); wherein in both the contracted and in the enlarged state the anchor supporting structure is capable of allowing passage of blood distally beyond the anchor supporting structure (Kusleika discloses the anchor supporting structure is formed of mesh and has a flow channel, see paragraphs 0018, 0040, 0046); and wherein anchoring of the guide catheter (Figure 3) is provided exclusively by the anchor supporting structure (paragraph 0040).  NOTE: the claim does not specify what anchoring of the guide catheter entails.  Kusleika discloses that the anchor supporting structure (26) is self-expanding, and in Figure 3, the anchor supporting structure forms a proximally widening shape that can engage a blood vessel (paragraph 0038).  This claim language is functional language, and has been carefully considered, but deemed not to impose any structural limitations on the claim to make it patentably distinguishable over the device of Kusleika, which is capable of anchoring the catheter as claimed.  
Regarding claim 2, Kusleika discloses (Figure 2) that the anchor supporting structure (26) is a mesh anchor supporting structure (paragraphs 0018, 0040) having a proximal end (50) and an opposite free distal end (47, Figure 4), the proximal end of the mesh anchor supporting structure is mounted to the distal end (30) of the catheter shaft of the guide catheter (Figure 2).  NOTE: the claim does not specify how the proximal end of the of the stent is “mounted” on the catheter shaft.  The claim also does not specify what a “free” distal end entails.  Figure 2 of Kusleika depicts the proximal end of the stent mounted on the distal end of the catheter shaft.  Figure 4 depicts the distal end being “free”.
Regarding claim 3, Kusleika discloses (Figure 2) that while in the contracted state, the free distal end (47) of the mesh anchor supporting structure (26) is inverted within itself and received inside the lumen (34) of the catheter shaft (22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kramann et al. (US 4,043,345) disclose (Figure 1) a catheter with a similarly inverted hose (10) in a contracted state.  Adams et al. (US 2004/0010280 A1) disclose (Figures 13A and 13B) a guide seal (130) with a similarly inverted distal end (130a) in a contracted state (Figure 13A; paragraph 0082).  Vale et al. (US 2015/0359547 A1) also disclose (Figures 36a and 36b) a catheter (101) with a distal tip that is constructed to invert in a contracted state (paragraph 0101).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                    

/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 29, 2022